Exhibit 10.1
 
GRAPHIC [coach_logo.jpg]
 
      October 7, 2011
 


 
Mr. Michael F. Devine, III
1940 Timber Lakes Dr.
Yardley, PA 19067
 
Dear Mike:
 
We are pleased to confirm our agreement to engage you as a consultant for Coach,
Inc. (“Coach”).  Your services as a consultant will be on a day-to-day basis,
not to exceed a six-month period, beginning October 7, 2011 and ending no later
than March 31, 2012.  In your capacity as a consultant, your consulting services
will be coordinated through the President and Chief Operating Officer of Coach,
or his designee.  We believe that you are uniquely positioned to provide these
consulting services and, in general, your duties will consist of providing
consulting on an as-needed basis to Coach’s Executive Vice President and Chief
Financial Officer, or her designee. We will mutually agree as to the work
schedule and the number of consulting days.  For your services, you will receive
a daily fee of $5,000 payable monthly (the “Consulting fee”). The total
Consulting Fee shall not exceed $50,000. In addition, you will be reimbursed,
upon submission of expense reports, for your reasonable expenses, including
travel (transportation and hotel), necessarily incurred in connection with the
services requested and furnished, conditioned upon the expenses being in
compliance with Coach’s Travel and Entertainment Policy.
 
You represent and agree that in the performance of services under this
agreement, your actions will not and shall not in any manner be contrary or
detrimental to the best interests of Coach or any of its subsidiaries,
affiliates, or any joint ventures to which Coach or any of its subsidiaries or
affiliates is a party.  All information and data of whatsoever kind or nature
furnished or made available to you by Coach, including its subsidiaries,
affiliates, and joint ventures to which Coach or any of its subsidiaries or
affiliates is a party, or their representatives, in your capacity as a
consultant, shall be treated as confidential and shall not be disclosed to
anyone, in any manner whatsoever, either in whole or in part, except upon
written authorization by Coach.
 
Inasmuch as you will function as an independent contractor, it is agreed that
you will not have the status of an employee of Coach, or any of its
subsidiaries, affiliates, or any joint ventures to which Coach or any of its
subsidiaries or affiliates is a party. It is further understood that other than
with respect to travel or other charges as specified above, you will provide all
instrumentalities necessary for you to fulfill your consulting obligation under
this agreement and that, other than as specified herein, you will not be subject
to oversight or control by Coach regarding the means, methods or manner by which
you prepare or provide such consulting services.  Since you are not an employee
of Coach, or any of its subsidiaries, it is understood that you will not be
eligible to participate in any of its employee benefit plans or programs because
of the services provided as a consultant, and you shall not earn any credited
service under any incentive compensation or other employee benefit or stock
incentive plan. Nothing in this agreement otherwise limits your eligibility for
benefits or compensation related exclusively to your prior service as an
employee of Coach.
 
 
 
 

--------------------------------------------------------------------------------

 
 
This agreement shall be governed by and construed in accordance with the laws of
the State of New York. This agreement may be terminated by either party at any
time upon 5 days written notice delivered to the other party at the address set
forth below the signature of the party to whom such notice is addressed.  You
acknowledge by signing this agreement that you have read and understand this
agreement.  If the foregoing is acceptable to you, will you kindly endorse your
acceptance on the original and two (2) copies thereof, retain one copy and
return the original and one copy to my attention.
 
 

    Sincerely,               COACH, INC.                  
 
 
/s/ Jerry Stritzke       Jerry Stritzke       President & Chief Operating
Officer          



 
Accepted this 7th day of October, 2011






__/s/ Michael F. Devine, III____________
Michael F. Devine, III

